          Case 2:19-cv-00118-JFB-SIL Document 7 Filed 01/07/19 Page 1 of 3 PageID #: 45

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________

   LYLE GADDY, KIERRE WIGGINS, KENDALE                             )
    GETAW, KYLE PORTERFIELD on behalf of                           )
themselves, FLSA Collective Plaintiffs' and the Class,             )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No.
                                                                   )
   TRI-STATE AREA MOVING CORP., COACH                              )
    FURNITURE SERVICES INC., NY A TO Z                             )
  CONSTRUCTION GROUP INC., GAVRIEL AVGI,                           )
     MICHAEL AVGI, HEDVA BAKAL et. al.                             )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MICHAEL AVGI
                                           1185 SUNRISE HWY
                                           COPIAGUE, NEW YORK 11726




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: LAW OFFICES OF MITCHELL S. SEGAL P.C.
                                           1010 NORTHERN BLVD, STE.208
                                           GREAT NECK, NEW YORK 11021




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             DOUGLAS C. PALMER
                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
           Case 2:19-cv-00118-JFB-SIL Document 7 Filed 01/07/19 Page 2 of 3 PageID #: 46

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 2:19-cv-00118-JFB-SIL Document 7 Filed 01/07/19 Page 3 of 3 PageID #: 47




SUMMONS RIDER


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

LYLE GADDY, KIERRE WIGGINS, KENDALE
GETAW, KYLE PORTERFIELD
on behalf of themselves, FLSA Collective
Plaintiffs' and the Class,

                            Plaintiffs’,

            v.

TRI-STATE AREA MOVING CORP.,
COACH FURNITURE SERVICES INC.,
NY A TO Z CONSTRUCTION GROUP INC.,
GAVRIEL AVGI, MICHAEL AVGI,
HEDVA BAKAL and YOSEF BEN HAMO,

                            Defendants.
